Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 07/26/2021 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “A method for resource scheduling using RA-RNTI process”.
    
Allowable Subject Matter

Claims 3, 5-6, 10, 12-13, 18, 20-21, 25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend these claims into their base claims, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-13, 18-21, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the claims, applicant recites the phrases "…RA-RNTI, n” without a corresponding meaning to the phrases. RANTI needs to be identified and “…” does not have a meaning to the claim. Examiner suggest amending the claim to recite: Random Access Radio Network Temporary Identifier (RA-RNTI) and correcting what does applicant means by “…”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,076,420 B2 [application No.16/148,818], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 11,076,420 B2
Claim  1. A method performing by a user equipment, the method comprising: 

      sending an access request to an access network device using an access channel resource; 
     determining an access identifier based on floor(SFN/Period), wherein floor( ) represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period; and 

    receiving, based on the access identifier, scheduling information of an access response from the access network device.
Claim 1. A resource scheduling method performed by a user equipment in a communication system, the method comprising: 
      sending an access request to an access network device using an access channel resource; 
    determining a random access radio network temporary identifier (RA-RNTI) based on floor(SFN/Period), wherein the SFN is a system frame number, the Period is a minimum access channel resource period, and the floor( ) represents rounding down; and 
       receiving, based on the RA-RNTI, scheduling information of an access response from the access network device.
Claim  8. An apparatus, comprising: 
    a memory storing program instructions; and 
     a processor coupled to the memory, wherein when executed by the processor, the instructions cause the apparatus to: 
    send an access request to an access network device by using an access channel resource, 
     determine an access identifier based on floor(SFN/Period), wherein floor( ) represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period, and 

    receive, based on the access identifier, scheduling information of an access response from the access network device.
Claim 5. An apparatus, comprising: 
    a memory storing program instructions; and 
     a processor coupled to the memory, wherein when executed by the processor, the instructions cause the apparatus to: 
    send an access request to an access network device using an access channel resource; 
     determine a random access radio network temporary identifier (RA-RNTI) based on floor(SFN/Period), wherein the SFN is a system frame number, the Period is a minimum access channel resource period, and the floor( ) represents rounding down; and 
       receive, based on the RA-RNTI, scheduling information of an access response from the access network device.
Claim  16. A method performing by an access network device, comprising: 


    receiving an access request from a user equipment by using an access channel resource; 
    determining an access identifier based on floor(SFN/Period), wherein floor( ) represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period; and 

     sending scheduling information of an access response to the user equipment based on the access identifier.
Claim 10. A resource scheduling method performed by an access network device, the method comprising: 
        receiving an access request on an access channel resource from a user equipment; 
       determining a random access radio network temporary identifier (RA-RNTI) based on floor(SFN/Period), wherein the SFN is a system frame number, the Period is a minimum access channel resource period, and the floor( ) represents rounding down; and   
       sending, based on the RA-RNTI, scheduling information of an access response to the user equipment
Claim  23. An apparatus, comprising: 
    a memory storing program instructions; and 
     a processor coupled to the memory, wherein when executed by the processor, the instructions cause the apparatus to: 
     receive an access request from a user equipment by using an access channel resource, 
     determine an access identifier based on floor(SFN/Period), wherein floor( ) represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period, and 

     send scheduling information of an access response to the user equipment based on the access identifier.
Claim 14. An apparatus, comprising: 
     a memory storing program instructions; and 
      a processor coupled to the memory, wherein when executed by the processor, the instructions cause the apparatus to: 
     receive an access request on an access channel resource from a user equipment; 
     determine a random access radio network temporary identifier (RA-RNTI) based on floor(SFN/Period), wherein the SFN is a system frame number, the Period is a minimum access channel resource period, and the floor( ) represents rounding down; and 
      send, based on the RA-RNTI, scheduling information of an access response to the user equipment.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by determining a random access radio network temporary identifier (RA-RNTI) based on floor(SFN/Period) as indicated the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2,7-9,14-17,22-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. Publication No. (US 2013/0250888 A1) in view of Wang et al. Publication No. (US 2013/0267246 A1).

Regarding claim 1, LU, teaches a method performed by a user equipment (UE for resource scheduling FIG.1), the method comprising: 
sending an access request to an access network device using an access channel resource (the UE transmit a random access preamble arbitrarily selected from selectable preambles to the eNB using an uplink PRACH randomly selected [0006-7] FIG.1); 
receiving, based on the access identifier (the eNB may make a response in the window and transmit random access response (RAR) information to the UE in the receiving window of the random access response [0008-9] FIG.1), scheduling information of an access response from the access network device (The response signal transmitted by the eNB to the UE contains information on a physical downlink control channel (PDCCH) indicating the position of the RAR information in a subframe [0009-10] FIG.1).  
LU does not explicitly teach determining an access identifier based on floor(SFN/Period), wherein floor represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period. 
Wang teaches determining an access identifier based on floor(SFN/Period) (Wang: the system frame number (SFN) mode and FLOOR period calculation, SNF of the positioning occasion at the starting point of a first PRS period is: SFN=FLOOR (PRS offset/10). The subframe number at the starting point is: subframe=PRS offset mod 10. [0055-61]), wherein floor represents rounding down, SFN is a system frame number, and Period is a minimum access channel resource period (Wang: SFN is the system frame number at the starting point of the measurement gap, subframe is the subframe number at the starting point of the measurement gap, mod represents a modulo operation, FLOOR represents rounding down [0055-61] The terminal or positioning center determines that the PRS period corresponding to I-PRS=10 is 160 subframes, and that the PRS offset is 10 subframes [0063-65] FIG.2).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified LU by the teaching of Wang to determine the Period access identifier based on floor(SFN/Period) from the system frame number and channel resource supported by the access network in order to determine the gap offset according to the PRS information of the measured cell (Wang:  [0049-50] FIG.2).
  
Regarding claim 2, LU, teaches the method according to claim 1, wherein the access identifier is further determined based on a narrowband identifier (LU: bandwidth identifier [0024] [0032] FIG.2).    

Claim 3 (allowable subject matter).

Regarding claim 4, the modified LU, teaches the method according to claim 1, wherein the access identifier (RA- RNTI) satisfies: RA-RNTI=1+floor(SFN/Period) (Wang: the system frame number (SFN) mode and FLOOR period calculation, SNF of the positioning occasion at the starting point of a first PRS period is: SFN=FLOOR (PRS offset/10). The subframe number at the starting point is: subframe=PRS offset mod 10 [0049-55] FIG.1).

	Claims 5 to 6 (allowable subject matter).

Regarding claim 7, LU, teaches the method according to claim 1, wherein the access identifier is used to scramble the scheduling information of the access response (LU: scramble scheduling information [00101-13] FIG.2).

Regarding claims 8-15, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations are implemented in an “apparatus” with a processor and memory (LU: [0049] FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Regarding claims 16-22, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations are implemented in a “method” performed by the network device (LU: [0055] FIG.4) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Regarding claims 23-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations are implemented in an “apparatus” by the network device with a processor and memory (LU: [0057] FIG.4) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472